Citation Nr: 1819502	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and psychosis.   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis.  

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from July 1968 to March 1970.  This appeal comes to the Board of Veterans' Appeals (Board) from August 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In January 2018, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

Also, as an initial matter, the evidence of record shows diagnoses of psychiatric disorders other than PTSD (e.g., major depressive disorder).  In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass other psychiatric diagnoses.  


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service connection for PTSD, essentially on a finding that the evidence showed no current diagnosis of PTSD; a subsequent unappealed rating decision in February 2003 continued the denial.  

2.   Evidence received since the February 2003 rating decision that declined to reopen a claim of service connection for PTSD is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  It has not been shown that the Veteran's psychiatric disorder had its onset in service or is related to his military service.  

4.  The Veteran's hearing acuity was no greater than Level II in the right ear and Level II in the left ear.  

5.  The Veteran withdrew his claim for entitlement to a TDIU on the record at the hearing in January 2018.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that continued the denial of service connection for PTSD is final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the issue of service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis, are not met.  38 U.S.C. §§ 1112, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  

5.  Regarding the claim of entitlement to a TDIU, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction with respect to this claim.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As for the issue of entitlement to a TDIU, given the Veteran's expression of intent to withdraw the claim herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.  

As for the Veteran's remaining claims, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  Although the Veteran was not afforded a VA examination for service connection for an acquired psychiatric disorder claim, the Board has determined that a VA examination is not necessary.  Significantly, and as will be further explained below, the Veteran's claimed in-service stressors have not been verified and his service treatment records are also silent for any signs, symptoms, or diagnoses of a psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist as to the issue of entitlement to a compensable rating for bilateral hearing loss.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  New and Material Evidence

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis.  Service connection for PTSD was denied initially by a July 1996 rating decision essentially on a finding that there was no evidence of a current diagnosis of PTSD.  A subsequent February 2003 rating decision continued the denial of service connection for PTSD finding that VA treatment records showed no diagnosis of PTSD.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision.   

The evidence received since the February 2003 rating decision includes VA treatment records that show that the Veteran has a current diagnosis of PTSD, MDD, and psychosis.  Also of record is a letter submitted in November 2015 with a date of June 2015 from the Veteran's VA psychiatrist, Dr. W.K.  Dr. W.K. stated that it was his professional opinion, based on history and interview, that the Veteran likely had PTSD as a result of trauma in the military.  See November 2015 Medical Treatment Record - Government Facility.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis, is reopened.  



B.  Service Connection for Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017). When the evidence does not establish that a Veteran is a combat Veteran, the assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2017); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5) (2017).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis.  Initially, he filed a claim for PTSD, related to an incident that occurred between December 1969 and January 1970.  He reported that while he was standing guard at the top of a mountain at the DMZ of North Korea, North Koreans came toward him and fired at him.  The Veteran reported that he was then transferred to a mental compound for treatment.  See April 2011 Statement in Support of Claim, September 2011 Statement in Support of Claim, and January 2018 Hearing Transcript.  Later, the Veteran claimed that in December 1969, while he was in the military, he was given a pill to take and was raped.  See December 2013 Notice of Disagreement (NOD).  

After reviewing the evidence of record, the Board finds that the Veteran's claimed stressors are not able to be verified due to lack of supporting evidence and because he has not provided sufficient information regarding the claimed events.

First, the Veteran's service treatment records are silent for any signs, symptoms, or diagnoses of an acquired psychiatric disorder.  During the Veteran's January 1968 pre-induction and January 1970 service separation medical examination, he was psychiatrically evaluated as normal.  In the associated Reports of Medical History the Veteran also denied having or having had depression, excessive worry, or frequent nightmares.  

Second, although military personnel records show that the Veteran served in Korea from February 1969 to March 1970, there is no evidence that he had combat service.  Further, the Veteran's military personnel records show that his specialty was a general vehicle repairman.  In May 2012, the RO requested information through the Personnel Information Exchange System (PIES) from the military to verify the Veteran's claimed stressor that he had been attacked by Koreans.  The response received was that there was no information located on the Veteran or the incident.  See May 2012 VA 21-3101 Request for Information.  In August 2013, VA issued a memorandum in which it found a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  In June 2014, VA sent the Veteran a letter requesting that he identify any possible sources of information and evidence, such as police reports or medical records, for assault or rape.  However, the Veteran did not submit any other information regarding the incident.  The Veteran only reported that he was sent to a compound for care from December 1969 to January 1970, which was a place for stressed soldiers returning from Vietnam to get used to life back in the U.S.  He did not receive medical care there or go through any counseling.  See June 2014 Report of General Information.  

As the Veteran has provided only nonspecific stressor information regarding his claimed in-service events, there is no credible supporting evidence of an in-service stressor.  Therefore, the record is insufficient to establish that the Veteran has PTSD that is related to an in-service incident.

Postservice treatment records show that it was not until years after service that the Veteran began having psychiatric problems.  An October 2007 VA treatment record shows that the Veteran was screened positively for PTSD.  In an April 2010 VA treatment record, it was noted that the Veteran complained of nightmares, feeling people were judging him, and feeling anxious all the time.  He reported being shot at while he was stationed in Korea when he was in the military.  However, in February 2011, the Veteran denied having depression or hallucinations.  In August 2013, the Veteran was diagnosed with PTSD and MDD with psychotic features.  He also asserted that he had been depressed since 1971 when he left the military.  A November 2013 VA treatment record shows that the Veteran was diagnosed with psychosis.  

As for the Veteran's statement that he has been depressed since 1971 when he left the military, the Board finds that although the Veteran is competent to make such statement, he is not credible.  See also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  Significantly, on the Veteran's January 1970 Report of Medical History for separation, he denied having depression or excessive worry.  Also, postservice treatment records are silent for any signs, symptoms, or diagnoses of a psychiatric disorder until years after service when, even then, there were times when he denied having depression.  See, e.g., February 2011 VA treatment record.  Therefore, the Board concludes that the Veteran's statement that he has been depressed ever since 1971 is not credible.  

In November 2015, a medical opinion dated June 2015 from the Veteran's VA psychiatrist, Dr. W.K., was submitted.  Dr. W.K. noted that the Veteran was under his care for depression, PTSD, and cognitive impairment.  He noted that the Veteran reported problems that he experienced for years due to combat and sexual trauma in the military.  Dr. W.K. reported that the Veteran presented multiple symptoms suggestive of PTSD, which was well documented in his medical record at VA.  Dr. W.K. opined that it was his professional opinion, based on history and interview of the Veteran, that it was likely that the Veteran had PTSD as a result of trauma in the military.  

The Board finds that the medical opinion by Dr. W.K. to be not probative in value because Dr. W.K.'s opinion is based on the Veteran's statements about his in-service stressors, which the Board has found to not be credible due to lack of evidence to verify the stressors.  Also, Dr. W.K. did not take into account the fact that the Veteran's service treatment records were silent for any signs, symptoms, or diagnoses of a psychiatric disorder.  Therefore, the Board does not assign any weight to this opinion.  Significantly, there are no other medical opinions of record that support the Veteran's claim for service connection.  

In conclusion, the claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis, is not warranted.  

C.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017). 

Additionally, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2016).  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b) (2017).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Also, when the veteran is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to provisions of § 3.8 of this chapter.  38 C.F.R. § 4.85(f) (2017).  A 10 percent rating is warranted for unilateral service-connected hearing loss when hearing acuity in the service-connected ear is Level X or Level XI.  38 C.F.R. § 4.85, Table VII.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. §§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his bilateral hearing loss was received on or around November 2014.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in his bilateral hearing loss occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's November 2014 claim for an increased rating.  

On the January 2015 VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
45
65
65
LEFT
45
20
50
70
65

The average puretone threshold was 48.75 decibels in the right ear and 51.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  The examiner also indicated that the Veteran's hearing loss impacted his ordinary conditions of life, including his ability to work.  Specifically, the Veteran reported that he needed others to "repeat back what they [said]" and that he had difficulty understanding speech accurately in group settings as well as when in background noise.  He also needed to set the TV and radio at higher volume levels.  

At the January 2018 Board hearing, the Veteran also testified that his hearing loss caused him to not be able to understand what people were saying when they were talking, although he could hear them.  

After considering the foregoing evidence, the Board concludes that a compensable rating is not warranted for the Veteran's bilateral hearing loss.  At the January 2015 VA audiological evaluation, the average puretone threshold was 48.75 decibels in the right ear and 51.25 decibels in the left ear.  Speech audiometry revealed recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Such hearing acuity constitutes Level II hearing in the right ear and Level II hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Diagnostic Code 6100.  As the preponderance of the evidence is against finding that the criteria for a compensable disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7 (2017).  

In making this determination, the Board has considered the Veteran's lay statements and reports of hearing loss.  Notably, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was the holding of the Court that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As noted above, the Veteran reported both at the January 2015 VA audiological evaluation and the January 2018 Board hearing that he had difficulty hearing others, particularly in group settings or when background noise was present.  He also needed others to repeat themselves and had to set the TV and radio to higher volume levels.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, while the Veteran is competent to report observable symptoms of his hearing loss, such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

In sum, the Board finds that the results of the January 2015 VA audiological evaluation are more probative than the lay evidence.  Therefore, a compensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  

D.  Withdrawn Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2017).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1) (2017).

Here, the Veteran withdrew his claim for entitlement to a TDIU at the hearing in January 2018.  The withdrawal was accepted by the Veterans Law Judge.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5) (2012). 

The Board finds that the Veteran's claim for entitlement to a TDIU was withdrawn at the hearing, and the claim is dismissed accordingly.


ORDER

The appeal to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis, is reopened.  

Service connection for an acquired psychiatric disorder, to include PTSD, MDD, and psychosis, is denied.  

A compensable rating for bilateral hearing loss is denied.  

The claim for entitlement to a TDIU is dismissed.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


